DETAILED ACTION
Response to Arguments
1.	 Applicant’s arguments with respect to claim(s) 1-4, 8, 11 and 16 have been considered but are moot because the new ground of rejection includes applicable case law. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 8, 11, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US PG Pub 2003/0070858).
[Claim 1] Regarding claim 1, Kondo discloses a fuel cell vehicle, comprising: a front fuel cell mounted in a first space (See FIG 3 showing a plurality of fuel cells mounted in an in-line configuration along a longitudinal line indicated by the frame rails); and a rear fuel cell mounted in a second space located at a rear side of the first space based on a direction in which the fuel cell vehicle travels (See FIG 3 showing a plurality of fuel cells mounted in an in-line configuration), the rear fuel cell comprising a top surface that is lower than a top surface of the front fuel cell relative a ground (Kondo discloses fuel cells mounted above and below the floor of the vehicle thus illustrating that one fuel cell can be arranged in a position higher or lower than the other. Regarding relative dimensions as it relates to the fuel cell top surfaces, see Gardner V. TEC Svst, 725 F.2d 1339,  220 USPQ 777 (Fed. Cir. 1984), the Court held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In this case, the fuel cells would function substantially the same where one is positioned higher than the other or larger in a vertical direction. Therefore, it would have been obvious to a person of ordinary skill in the art to position the fuel cells as desired to achieve packaging and cooling goals without altering their function).

    PNG
    media_image1.png
    869
    620
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    854
    617
    media_image2.png
    Greyscale

[Claim 2] Regarding claim 2, Kondo discloses the fuel cell vehicle according to claim I, further comprising: first and second body frames extending in a first direction and being opposite each other in a second direction that intersects the first direction the first direction being the direction in which the fuel cell vehicle travels (See FIG 3 showing a plurality of fuel cells mounted in an in-line configuration along a longitudinal line indicated by the frame rails), wherein a space between the first body frame and the second body frame, spaced apart from each other in the second direction, comprises the first space and the second space (See annotated FIG 3 showing a plurality of fuel cells mounted in an in-line configuration along a longitudinal line indicated by the frame rails).
[Claim 3] Regarding claim 3, Kondo discloses the fuel cell vehicle according to claim 2, further comprising: a cab (Kondo discloses a cabin); and a loading part located at a rear side of the cab (Kondo includes a trunk) wherein the cab and the loading part are each supported by the first and second body frames (The body of Kondo is supported by the frame rails).
[Claim 8] Regarding claim 8, Kondo discloses the fuel cell vehicle according to claim 3, wherein the front fuel cell is mounted to a lower end of the cab (Kondo discloses the fuel cells above the frames and alternatively, below the floor and can be positioned at an end as shown in FIG 3). 
[Claim 11] Regarding claim 11, Kondo discloses the fuel cell vehicle according to claim 3, wherein the rear fuel cell is mounted below the loading part (Kondo discloses the fuel cells above the frames and alternatively, below the floor and can be positioned at an end as shown in FIG 3). 
[Claim 16] Regarding claim 16, Kondo discloses the fuel cell vehicle according to claim 3, further comprising: a plurality of front connection members (45-47) configured to connect the front fuel cell to the first and second body frames (42); and a plurality of rear connection members configured to connect the rear fuel cell to the first and second body frames (Each of the fuel cells share similar connection structure for frame attachment).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kondo (US PG Pub 20003/0070858) in view of Kawasaki (US PG Pub 2003/0189334).
[Claim 4] Regarding claim 4, Kondo discloses the fuel cell vehicle according to claim 3. 
-However, it fails to disclose further comprising a hydrogen storage located between the cab and the loading part in the first direction.
-Nevertheless, Kawasaki discloses a hydrogen tank in a rear of the vehicle.
- Thus, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to have modified Kondo to have a hydrogen supply as taught by Kawasaki in order to allow Kondo to have an extended range of mileage for the fuel cell vehicle.

    PNG
    media_image3.png
    828
    659
    media_image3.png
    Greyscale


 
Allowable Subject Matter
1.	Claims 5-7, 9-10, 12-15, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Kondo (US PG Pub 20003/0070858) represents a similar fuel cell vehicle as claimed by Applicant but fails to teach or suggest the additional limitations recited in claims 5-7, 9-10, 12-15, 17-21.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J TRIGGS whose telephone number is (571)270-3411.  The examiner can normally be reached on 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571.270.7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES J TRIGGS/Examiner, Art Unit 3614                                                                                                                                                                                                        
/Jonathan Ng/Supervisory Patent Examiner, Art Unit 3614